Citation Nr: 0932815	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right ankle sprain, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for a right foot 
disorder, claimed as plantar fasciitis, to include as 
secondary to the Veteran's service-connected right ankle 
sprain.

3.  Entitlement to service connection for a left foot 
disorder, claimed as plantar fasciitis, to include as 
secondary to the Veteran's service-connected right ankle 
sprain.

4.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to the Veteran's service-
connected right ankle sprain.

5.  Entitlement to service connection for a cervical spine 
disorder, claimed as degenerative joint disease, to include 
as secondary to the Veteran's service-connected right ankle 
sprain.

6.  Entitlement to service connection for a right hip 
disorder, claimed as degenerative joint disease, to include 
as secondary to the Veteran's service-connected right ankle 
sprain.

7.  Entitlement to service connection for a left hip 
disorder, claimed as degenerative joint disease, to include 
as secondary to the Veteran's service-connected right ankle 
sprain.

8.  Entitlement to service connection for a right knee 
disorder, claimed as degenerative joint disease, to include 
as secondary to the Veteran's service-connected right ankle 
sprain.

9.  Entitlement to service connection for a left knee 
disorder, claimed as degenerative joint disease, to include 
as secondary to the Veteran's service-connected right ankle 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle sprain is 
manifested by moderate symptomatology, to include limitation 
of motion. 

2.  The preponderance of the evidence is against a finding 
that the Veteran's right foot disorder is the result of a 
disease or injury in service; nor was it caused by or 
aggravated by a service-connected disability.

3.  The preponderance of the evidence is against a finding 
that the Veteran's left foot disorder is the result of a 
disease or injury in service; nor was it caused by or 
aggravated by a service-connected disability.

4.  The preponderance of the evidence is against a finding 
that the Veteran's left ankle disorder is the result of a 
disease or injury in service; nor was it caused by or 
aggravated by a service-connected disability.

5.  The preponderance of the evidence is against a finding 
that the Veteran's cervical spine disorder is the result of a 
disease or injury in service; nor was it caused by or 
aggravated by a service-connected disability.

6.  The preponderance of the evidence is against a finding 
that the Veteran's right hip disorder is the result of a 
disease or injury in service; nor was it caused by or 
aggravated by a service-connected disability.

7.  The preponderance of the evidence is against a finding 
that the Veteran's left hip disorder is the result of a 
disease or injury in service; nor was it caused by or 
aggravated by a service-connected disability.

8.  The preponderance of the evidence is against a finding 
that the Veteran's right knee disorder is the result of a 
disease or injury in service; nor was it caused by or 
aggravated by a service-connected disability.

9.  The preponderance of the evidence is against a finding 
that the Veteran's left knee disorder is the result of a 
disease or injury in service; nor was it caused by or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected right ankle 
sprain have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2008).



2.  A right foot disorder was not incurred in or aggravated 
by service, and it is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

3.  A left foot disorder was not incurred in or aggravated by 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

4.  A left ankle disorder was not incurred in or aggravated 
by service, and it is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

5.  A cervical spine disorder, to include degenerative joint 
disease, was not incurred in or aggravated by service, and it 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

6.  A right hip disorder, to include degenerative joint 
disease, was not incurred in or aggravated by service, and it 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

7.  A left hip disorder, to include degenerative joint 
disease, was not incurred in or aggravated by service, and it 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

8.  A right knee disorder, to include degenerative joint 
disease, was not incurred in or aggravated by service, and it 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

9.  A left knee disorder, to include degenerative joint 
disease, was not incurred in or aggravated by service, and it 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claims.

With regard to the Veteran's increased rating claim, prior to 
initial adjudication of the Veteran's claim, a letter dated 
in August 2005 fully satisfied the duty to notify provisions 
elements 2, 3, and 4 of Pelegrini II.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187; Pelegrini II.  In order to 
satisfy the first Pelegrini II element for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life;

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case prior to the issuance of the April 2006 rating 
decision was issued prior to the decision in Vazquez-Flores.  
As such, the letter did not take the form prescribed in that 
case.  In certain situations, failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements can create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); cert. granted sub nom. Peake 
v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-
1209); rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).

However, the Veteran was later provided with notice compliant 
with the holding in Vazquez-Flores in February 2009.  
Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
February 2009, he was provided ample time to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case was provided to the Veteran in March 2009, after he had 
indicated in a February 2009 VCAA notice response that he had 
no other information or evidence to give VA to support his 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.

Turning to the Veteran's secondary service connection claims, 
prior to and following the initial adjudication of the 
Veteran's claims, a letter dated in August 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  
Additionally, a notice letter dated in June 2009 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Although this letter was sent after the initial 
adjudication of the Veteran's claims, the Board finds that 
the timing of this notice was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records and available private treatment records are 
in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  Indeed, the Veteran 
indicated that he had no further evidence to submit in 
support of his claims.  See Veteran's statement, February 18, 
2009.  Furthermore, the Veteran testified at his June 2009 
personal hearing that two private physicians he had received 
treatment from had died, and as such these records were 
unavailable.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).

The appellant was afforded a VA medical examination in 
September 2005 to obtain an opinion as to the severity of his 
service-connected right ankle disorder and whether his 
bilateral foot disorder, left ankle disorder, cervical spine 
disorder, bilateral hip disorder and bilateral knee disorder 
could be attributed to a service-connected disorder.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the statements of the Veteran, 
and provides a complete rationale for the opinion stated.  

In addition, with regard to the Veteran's increased rating 
claim, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected right ankle disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  In fact, at his 
June 2009 hearing, the Veteran testified that his right ankle 
disorder was about the same as it was at the time of the 
September 2005 VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since otherwise adequate VA examinations were 
conducted.  See VAOPGCPREC 11-95.  The September 2005 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  See 38 C.F.R. § 3.159(c)(4) (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Disability Rating

The Veteran's service-connected right ankle sprain is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2008).  The Veteran contends 
that the symptomatology of his service-connected disability 
is more severe than contemplated by the currently assigned 10 
percent rating evaluation.


Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.1 (2008).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
See 38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  All benefit of the 
doubt will be resolved in the appellant's favor.  See 38 
C.F.R. § 4.3 (2008).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating an 
appellant's service-connected disabilities.  See 38 C.F.R. § 
4.14 (2008).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected right ankle sprain.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below. In an increased rating case, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for an appellant to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  See Fenderson at 126-28.  While 
this appeal was pending, the Court also held that staged 
ratings are appropriate for increased rating claims when 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Therefore, in accordance with Hart, the 
Board has considered the propriety of staged ratings in 
evaluating the appellant' service-connected right ankle 
sprain.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).

The Veteran is currently rated at 10 percent for his service-
connected right ankle sprain under Diagnostic Code 5271 
(limitation of motion of the ankle).  This rating has been in 
effect since July 1965.

The Board has considered other Diagnostic Codes; however, 
there is no evidence of ankylosis of the ankle (Diagnostic 
Code 5270), ankylosis of the subastragalar or tarsal joint 
(Diagnostic Code 5272), malunion of the os calcis or 
astragalus (Diagnostic Code 5273), or astragalectomy 
(Diagnostic Code 5274).  As such, these diagnostic codes will 
not be applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle warrants a 10 percent evaluation.  Marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).

Words such as "moderate" and "marked" are not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2008).  "Moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New College Dictionary (2003).  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the ankle is 20 degrees dorsiflexion and 45 degrees plantar 
flexion.

During his Board hearing in June 2009, the Veteran testified 
that he walked at a 35 degree angle instead of straight, 
causing him to walk with an abnormal gait.  He further 
testified that he had walked with crutches before, and that 
he had fallen due to his right ankle, causing swelling.  He 
stated that if he lay down and held his right ankle in the 
air, in three days it would reduce the swelling.  He 
continued that he had not fallen recently due to his right 
ankle because he was very careful.  He stated that he first 
hurt his ankle during service in 1950, and that he has had 
problems with it ever since.  He testified that with regard 
to his daily activities, he could not run, had to very 
careful when he walked and that he had to be careful on rough 
ground.  In addition, he had some difficulty going down 
stairs.  See hearing transcript, June 18, 2009.
The Board notes that the Veteran has submitted private 
medical records dated in April and September 2007 from Dr. 
F.M.R.  In the April 2007 private medical record, Dr. F.M.R. 
noted that the Veteran walked with an external rotated gait 
and that the Veteran stated that it hurt him when he was on 
it too much.  Evaluation of the foot and ankle revealed good 
range of motion, but he again noted the externally rotated 
right forefoot.  In the September 2007 private medical 
record, Dr. F.M.R. noted that the Veteran was still walking 
with his foot rotated on the right hand side.  However, he 
was again noted to have good range of motion of the ankles.  
See Private Medical Records, April 26, 2007 and September 4, 
2007.

In September 2005, the appellant was afforded a VA joints 
examination.  At that examination, the examiner noted that 
the Veteran's condition had existed since 1950 and that it 
was due to a sprain injury.  The symptoms of the condition 
were pain and swelling.  The symptoms described occurred 
intermittently as often as a couple of times per week, with 
each occurrence lasting 4 to 6 hours.  The ability to perform 
daily functions during flare-ups was described as difficulty 
walking up stairs.  The Veteran stated that the condition did 
not cause incapacitation.  His current prescription treatment 
was Darvocet.  He had not had any prosthetic implants of the 
joint.  The functional impairment was difficulty walking.  
The Veteran was not working.  On physical examination, the 
ankle joint's appearance was within normal limits.  His range 
of motion was 20 degrees of dorsiflexion with pain at 20 
degrees, and 45 degrees of plantar flexion with pain at 45 
degrees.  The examiner stated that the joint function was 
additionally limited by pain after repetitive use and pain 
had the major functional impact.  However, the joint function 
on the right was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  For the VA established diagnoses of right 
ankle sprain, there was no change in the diagnosis.  See VA 
joints examination report, September 12, 2005.

Thus, upon review of the evidence, a higher 20 percent rating 
is not warranted for the Veteran's service-connected right 
ankle sprain.  See 38 C.F.R. § 4.7, Diagnostic Code 5271 
(2008).  That is, the medical evidence of record, including 
the September 2005 VA examination and the April and September 
2007 private medical records, do not reveal marked limitation 
of motion of the right ankle.  In this regard, at the 
September 2005 VA examination, the Veteran exhibited normal 
range of motion for his right ankle.  In addition, Dr. F.M.R. 
found the Veteran's range of motion to be good in both April 
and September 2007.  As such, the Veteran does not meet the 
criteria for a higher rating.

With regard to functional loss, the September 2005 VA 
examiner stated that aggravating factors were walking and 
difficulty with stairs.  He also stated there was additional 
limitation of functional impairment due to pain with 
repetitive use of the joints.  However, as noted above, the 
September 2005 VA examiner did not attribute any fatigue, 
weakness, lack of endurance or incoordination to any 
additional loss of motion after repetitive use.  Furthermore, 
the Board notes that the range of motion for the Veteran's 
right ankle has consistently been within normal range.  Thus, 
it appears as though the Veteran's complaints of pain were 
already taken into account in the currently assigned 10 
percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the Veteran's service-connected right ankle 
sprain.  See 38 C.F.R. § 4.3 (2008).  This 10 percent level 
of disability has remained constant throughout the entire 
appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2008).  
Since the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the Rating Schedule, such that the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).

In any event, the Board finds no evidence that the Veteran's 
right ankle disability markedly interferes with his ability 
to work, meaning above and beyond that contemplated by his 
schedular rating.  See also 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Finally, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations due solely to his service-connected right 
ankle disability, to suggest he is not adequately compensated 
for his disability by the regular Rating Schedule.  See 
VAOPGCPREC 6-96.  The Board also notes minimal post-service 
outpatient treatment and no post-service in-patient treatment 
in the record.  For these reasons extraschedular 
consideration is not warranted.

III.  Secondary Service Connection

The Veteran alleges that his bilateral foot disorder, left 
ankle disorder, cervical spine disorder, bilateral hip 
disorder and bilateral knee disorder are secondary to his 
service- connected right ankle sprain.  Specifically, he 
alleges that his service-connected right ankle disorder has 
caused him to walk with an altered gait resulting in the 
aforementioned additional disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(c)); see also Allen v. Brown, 8 Vet. App. 374 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

At the outset, the Board notes that the evidence of record 
does not support the Veteran's claim that he has been 
diagnosed with a left ankle disorder.  The September 2005 VA 
examiner stated that with regard to the Veteran's claimed 
left ankle condition, there was no diagnosis because there 
was no pathology to render a diagnosis.  See VA joints 
examination report, September 12, 2005. 

The claims file is completely negative for any diagnosis of a 
left ankle disability, prior to the September 2005 VA 
examination or after.  Thus, the Board finds the Veteran does 
not have a current diagnosis of a left ankle disorder.  In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists). In the absence of a 
diagnosed left ankle disability, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the alternative, even if the Veteran were to 
be diagnosed with a left ankle disability, there is no other 
evidence in the claims file to support that a left ankle 
disability is related to service, or to a service-connected 
disability.

Turning to the Veteran's claims for secondary service 
connection for a bilateral foot disorder, a cervical spine 
disorder, a bilateral hip disorder and a bilateral knee 
disorder, the Board notes that the service treatment records 
do not contain any reference to treatment or diagnosis of 
these disorders.  In addition, there is no diagnosis of 
degenerative joint disease within a year of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2008).

The Veteran is currently diagnosed with bilateral plantar 
fasciitis, degenerative joint disease of the cervical spine, 
bilateral degenerative joint disease of the hips and 
bilateral degenerative joint disease of the knees.  The 
Veteran is also service connected for a right ankle sprain.  
See Wallin, supra.

The remaining question is whether a medical nexus exists 
between the Veteran's claimed disorders and his service-
connected disability.  During the September 2005 VA joints 
examination, the VA examiner noted that the claimed 
conditions were not due to injury, and the symptoms of the 
claimed conditions included pain and swelling, which occurred 
constantly, but did not cause incapacitation.  The Veteran's 
current treatment for the claimed conditions was Darvocet and 
he had not had any prosthetic implants in any of his joints.  
Regarding the question of whether the Veteran's currently 
diagnosed conditions were caused by his service-connected 
right ankle sprain, the VA examiner opined that it was less 
likely than not that these disabilities were related to the 
Veteran's service-connected right ankle sprain.  As rationale 
for this opinion, in an addendum to the September 2005 VA 
examination, the examiner stated that these disabilities were 
more likely related to the Veteran's age.  See VA examination 
report, September 12, 2005, and accompanying addendum.

In support of his claim, the Veteran has submitted several 
private treatment records.  A June 2005 private treatment 
note stated that the Veteran should be checked out for 
postural changes that may contribute to his disability from 
his right ankle.  An April 2007 private treatment record from 
Dr. F.M.R. states that the Veteran had a posterior tibial 
tendon dysfunction and a fractured navicular causing the 
forefoot abnormality with external rotation, and this caused 
him to walk with an externally rotated gait.  It placed an 
abnormal strain on the medial side of the knee, causing some 
knee pain and also probably causing some hip pain.  Dr. 
F.M.R. opined that both the knee and hip pain, and most 
particularly the knee pain, were related to the Veteran's 
foot.  From the history, the Veteran said he had no other 
significant trauma of the foot and it was his opinion that 
the navicular fracture and the posterior tibial tendon 
rupture occurred at the time of this injury.  He continued 
that it was his opinion that these were directly related to 
the deformity of the foot, the pain of the foot, and probably 
the pain of the hip.  In September 2007, Dr. F.M.R. opined 
that the Veteran had pes plano-valgus with external rotation 
secondary to posterior tibial tendon rupture on the right-
hand side with a Charcot joint.  See private medical records, 
June 3, 2005, April 26 2007 and September 4, 2007.

The Board finds that Dr. F.M.R.'s opinions offer no rationale 
in support of his conclusions.  Medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
Furthermore, in the April 2007 opinion, Dr. F.M.R. noted the 
Veteran reported no other injuries to his right foot and 
there is no evidence in the record that Dr. F.M.R. reviewed 
the Veteran's claims file or his relevant treatment records.  
In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the Veteran and that are unsupported by the clinical 
evidence.  This is clearly the case here.  As such, these 
statements do not serve as probative evidence, upon which 
service connection may be granted.  See Miller at 348.

With respect to the Veteran's contentions at his June 2009 
hearing that he currently suffers from a bilateral foot 
disorder, a cervical spine disorder, a bilateral hip disorder 
and a bilateral knee disorder that are the result of his 
service connected right ankle sprain, the Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the Veteran's 
lay statements in the present case are outweighed by the 
post-service treatment records and the negative VA medical 
opinions cited above (declining to connect the currently 
diagnosed conditions to a service-connected disability).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss that he experiences foot, back, hip and 
knee pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

Although the Veteran has established that he currently 
suffers from a bilateral foot disorder, a cervical spine 
disorder, a bilateral hip disorder and a bilateral knee 
disorder and that he is service connected for a right ankle 
sprain, the most probative evidence of record does not 
support a finding that these disorders were caused by his 
service-connected right ankle sprain.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.


ORDER

Entitlement to an increased disability rating for service-
connected right ankle sprain, currently rated as 10 percent 
disabling, is denied.

Entitlement to service connection for a right foot disorder, 
claimed as plantar fasciitis, to include as secondary to the 
Veteran's service-connected right ankle sprain, is denied.

Entitlement to service connection for a left foot disorder, 
claimed as plantar fasciitis, to include as secondary to the 
Veteran's service-connected right ankle sprain, is denied.

Entitlement to service connection for a left ankle disorder, 
to include as secondary to the Veteran's service-connected 
right ankle sprain, is denied.

Entitlement to service connection for a cervical spine 
disorder, claimed as degenerative joint disease, to include 
as secondary to the Veteran's service-connected right ankle 
sprain, is denied.

Entitlement to service connection for a right hip disorder, 
claimed as degenerative joint disease, to include as 
secondary to the Veteran's service-connected right ankle 
sprain, is denied.

Entitlement to service connection for a left hip disorder, 
claimed as degenerative joint disease, to include as 
secondary to the Veteran's service-connected right ankle 
sprain, is denied.

Entitlement to service connection for a right knee disorder, 
claimed as degenerative joint disease, to include as 
secondary to the Veteran's service-connected right ankle 
sprain, is denied.

Entitlement to service connection for a left knee disorder, 
claimed as degenerative joint disease, to include as 
secondary to the Veteran's service-connected right ankle 
sprain, is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


